DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 11/12/21 in which claims 1-3, 5-6, 8-15, 17-19, 24, 28-30 are pending.


Response to Arguments
2.	Applicant’s arguments with respect to claims 1-3, 5-6, 8-15, 17-19, 24, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-3, 5-6, 7-15, 18-19, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0099476 to Montgomery et al in view of U.S. Patent No. 9692784 to Nenov.


a. 	As per claim 1, Montgomery et al teaches an apparatus for automatic improved network architecture generation, the apparatus comprising at least one processor and at least one memory threat mitigation recommendation information may include instructions for adjusting a network topology); and output the improved network architecture  (See paragraph [0093]).  However Montgomery et al teaches wherein to identify the improved network configuration data set the apparatus is at least caused to: apply a first subset of an architecture threat rule set to a first subset of the networked device set, the first subset of the architecture threat rule set applied based on a first network device type of each network device in the first subset of the networked device set;  and apply a second subset of the architecture threat rule set to a second subset of the networked device set, the second subset of the architecture threat rule set applied based on a second network device type of each network device in the second subset of the networked device set.
		Nenov teaches wherein to identify the improved network configuration data set the apparatus is at least caused to: apply a first subset of an architecture threat rule set to a first subset of the networked device set, the first subset of the architecture threat rule set applied 
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Nenov in the claimed invention of Montgomery et al in order to prevent known attack attempts and a potential attack attempts.

b. 	As per claim 10, Montgomery et al teaches a computer-implemented method for automatic improved network architecture generation, the method comprising: identifying a network architecture comprising a networked device set  (See paragraph [0052]); determining cybersecurity threat set associated with the network architecture (See paragraph [0024, 0033]); identifying an improved network configuration data set based on the cybersecurity threat set and the network device architecture, wherein each recommended sub network configuration of the improved network configuration data set decreases a threat likelihood associated with at least one determined cybersecurity threat from the cybersecurity threat set  (See paragraph [0013]); generating an improved network architecture based on the network architecture and the improved network configuration data set (See paragraph [0054], threat mitigation recommendation information may include instructions for adjusting a network topology); and outputting the improved network architecture  (See paragraph [0093]).  However, Montgomery et al taches by at least: applying a first subset of an architecture threat rule set to a first subset of the networked device set, the first subset of the architecture threat rule set applied based on a 4 of 12 LEGAL02/41124765v5Appl. No.: 16/660,307 Amdt. dated November 12, 2021 Attorney Docket No.: H214222 (534102) Reply to Office Action of July 09, 2021first network 
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Nenov in the claimed invention of Montgomery et al in order to prevent known attack attempts and a potential attack attempts.


c. 	As per claim 19, Montgomery et al teaches a	 computer program product for automatic improved network architecture generation, the computer program product comprising at least one non-transitory computer- readable storage medium, the at least one non-transitory computer-readable storage medium having computer program instructions thereon, the computer program instructions, in execution with one or more processors, configured to: identify a network architecture comprising a networked device set (See paragraph [0052]); determine cybersecurity threat set associated with the network architecture  (See paragraph [0024, 0033]); identify an improved network configuration data set based on the cybersecurity threat set and the network device architecture, wherein each recommended sub network configuration of the improved network configuration data set decreases a threat likelihood associated with at least one determined cybersecurity threat from the cybersecurity threat set (See paragraph [0054], threat mitigation recommendation information may include instructions for adjusting a network topology); generate an improved network architecture based on the network architecture and the 
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Nenov in the claimed invention of Montgomery et al in order to prevent known attack attempts and a potential attack attempts.

d. 	As per claims 2 and 11, Montgomery et al teaches the claimed invention as described above.  Furthermore, Montgomery teaches wherein outputting the improved network architecture comprises: transmitting the improved network architecture to a requestor system to render the improved network architecture; or rendering the improved network architecture to a display (See paragraph [0050]).

e. 	As per claims 3, 12, Montgomery et al teaches the claimed invention as described above.  Furthermore, Montgomery teaches receive an architecture analysis request from a requestor system, wherein the apparatus is configured to identify the network architecture by extracting 

f. 	As per claims 13, Montgomery et al teaches the claimed invention as described above.  Furthermore, Montgomery et al teaches further configured to output the cybersecurity threat set (See paragraph [0040], threat assessment report may be display using a web-based portal via a web browser)

g. 	As per claims 5 and 14, Montgomery et al teaches the claimed invention as described above.  Furthermore, Montgomery et al teaches configure the improved network architecture to visually distinguish at least one of the changed device connection, a newly added device, and/or a removed device associated with a recommended sub-network configuration of the improved network configuration data set (See paragraph [0049 and 0054]).

h. 	As per claims 6, 15 and 24, Montgomery et al teaches the claimed invention as described above. Furthermore, Montgomery et al teaches further configured to: identify, based on one or more selected from the group of the network architecture and the cybersecurity threat set, at least one threat solution data object, wherein at least a portion of the improved network configuration data set is determined based on the at least one threat solution data object (See paragraph [0032]).

.  


Claims 8, 17, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0099476 to Montgomery et al in view of U.S. Patent No. 9692784 to Nenov as applied to claims 1, 10 and 19 above, and further in view of U.S. Publication No. 2018/0309636 to Strom et al.

a. 	As per claims 8 and 17, Montgomery et al teaches the claimed invention as described above.  Furthermore, Montgomery et al teaches wherein to identify the network architecture comprising the networked device set, the apparatus is configured to detect the networked device set associated with at least one accessible communications network (See paragraph [0052]), However, Montgomery et al fails to teach query an associated networked device of the at least one accessible communication network to cause querying in a recursive manner of each networked device communicable with the associated networked device; and receive response data from the associated networked device, wherein the response data comprises data for the associated networked device and each networked device communicable with the associated networked device.
	Strom et al teaches query an associated networked device of the at least one accessible communication network to cause querying in a recursive manner of each networked device communicable with the associated networked device; and receive response data from the 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Strom et al in the claimed invention of Montgomery et al in view of Nenov in order to improve performance while satisfying defined performance criteria.

b.	As per claims 29, Montgomery et al in view of Nenov teaches the claimed invention as described above.  However, Montgomery et al in view of Nenov fails to teach wherein the improved network architecture comprises a changed device connection and the apparatus outputs the improved network architecture to render the improved network architecture comprising the changed device connection. 
	Strom et al teaches wherein the improved network architecture comprises a changed device connection and the apparatus outputs the improved network architecture to render the improved network architecture comprising the changed device connection (See paragraph [0079 and 0092]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Strom et al in the claimed invention of Montgomery et al in view of Nenov in order to improve performance while satisfying defined performance criteria.

c. 	As per claim 30, Montgomery et al in view of Nenov teaches the claimed invention as described above.  However, Montgomery et al in view of Nenov fails to teach wherein the at 
	Strom et al teaches wherein the at least one threat solution data object is identified from a plurality of threat solution data objects as minimizing a number of changes from the network architecture (See paragraph [0079 and 0092]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Strom et al in the claimed invention of Montgomery et al in view of Nenov in order to improve performance while satisfying defined performance criteria.


Allowable Subject Matter
4.	Claims 9, 18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444